Citation Nr: 1027254	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  98-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating for the service-connected 
simple paresthesia of the left mandible, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for the service-connected 
lumbar spine disability rated as 10 percent disabling prior to 
September 26, 2003; 40 percent disabling from September 26, 2003 
to August 31, 2009; and 20 percent disabling from September 1, 
2009.  


REPRESENTATION

Appellant represented by:	Dr. C. H. Thornton, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  During the appeal period, subsequent rating 
actions have resulted in adjustments to the rating for the 
Veteran's service-connected disability of the lumbar spine, a 
practice known as "staged" ratings.  The Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Such consideration is reflected by the characterization of this 
claim as shown on the title page.

The Board notes that the ultimate adjudication of this case may 
include consideration of the propriety of the reduction of the 
evaluation for the service-connected low back disability from 40 
to 20 percent, effective from September 1, 2009.  That action was 
proposed in a March 2009 rating action and undertaken in a June 
2009 rating action.  A Supplemental Statement of the case 
addressing the matter was issued in June 2009.  In a statement 
issued by the Veteran's representative in January 2010, he 
indicated that the Veteran wished to appeal the rating action of 
April 2009; however the Board is unable to identify any rating 
action or notice thereof issued in April 2009.  Accordingly, an 
opportunity to clarify this matter may arise during the course of 
the Veteran's requested hearing, as will be further explained 
herein.  

The Veteran provided testimony at a video conference hearing held 
before a Veterans Law Judge (VLJ) of the Board in June 2002.  A 
transcript of that hearing is of record.  Subsequent to the 
hearing, the case was transferred to the Board for adjudication, 
but was remanded back to the RO in October 2003 and July 2006 for 
additional development of the record.  

After the July 2006 remand, and before the case was returned to 
the Board, the VLJ who presided over the June 2002 hearing 
retired from the Board.  In February 2010 correspondence, the 
Board advised the Veteran of this fact and of the opportunity to 
request another hearing pursuant to 38 U.S.C.A. § 7101(c) and 38 
C.F.R. § 20.707 (2009).  In a March 2010 response, the Veteran 
requested to appear for another Board hearing, via 
videoconference at his local RO.  

In light of the Veteran's request, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In a substantive appeal received in August 1998, the Veteran 
requested a video conference hearing to be held before a Board 
Member.  The record reflects that the Veteran provided testimony 
before a Veterans Law Judge (VLJ) of the Board at a video 
conference hearing held in June 2002.

Subsequently, the VLJ who conducted the June 2002 hearing retired 
from the Board prior to adjudication of the Veteran's claims on 
appeal.  Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts a 
hearing shall participate in the final determination of the 
claim.  Since the Veteran provided testimony pertaining to the 
increased rating claims on appeal and they remain pending in 
appellate status subsequent to the retirement of the VLJ who 
formerly had jurisdiction of this case, the Veteran is entitled 
to a new Board hearing.  See 38 C.F.R. § 20.707 (2009).  In 
February 2010, the Board notified the Veteran of the 
aforementioned facts and applicable law and regulations and 
provided the Veteran with the opportunity to testify at another 
hearing.  In a response received from the Veteran in March 2010, 
he indicated that he wanted to appear at a hearing before a VLJ 
of the Board via video conference at his local RO.

Video conference hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).

Accordingly, this case is REMANDED for the following:

Schedule the Veteran for a personal hearing 
with a Veterans Law Judge (VLJ) of the 
Board to be held via video conference at 
his local RO, in accordance with his 
request.  The Veteran should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


